Case: 21-60595       Document: 00516380094           Page: 1      Date Filed: 07/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                                      United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                                  July 1, 2022
                                    No. 21-60595                                Lyle W. Cayce
                                  Summary Calendar                                   Clerk


   Francisco Mohedano,

                                                                            Petitioner,

                                          versus

   Merrick Garland, U.S. Attorney General,

                                                                           Respondent.


                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                  No. A 200 721 962


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Francisco Mohedano, a native and citizen of Mexico, petitions for
   review of a decision of the Board of Immigration Appeals (“BIA”) dismissing
   his appeal of an order of the immigration judge (I.J.) concluding that he was
   ineligible for asylum, withholding of removal, and relief under the Con-


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60595      Document: 00516380094           Page: 2    Date Filed: 07/01/2022




                                     No. 21-60595


   vention Against Torture (“CAT”). We review the BIA’s decision and will
   consider the I.J.’s decision only to the extent that it influenced the BIA. See
   Singh v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018).
          Mohedano’s contention that the immigration court lacked jurisdiction
   because his Notice to Appear (“NTA”) did not specify the time and date of
   his initial hearing is unavailing. As we have determined, our holding in Pierre-
   Paul v. Barr, 930 F.3d 684 (5th Cir. 2019), overruled in part as recognized by
   Maniar v. Garland, 998 F.3d 235, 242 n.2 (5th Cir. 2021), that an NTA is not
   fatally defective because it does not include the time, date, and place of future
   removal proceedings remains valid. See Garcia v. Garland, 28 F.4th 644,
   647–48 (5th Cir. 2022); Maniar, 998 F.3d at 242.
          In his brief, Mohedano does not contest the agency’s determination
   that his asylum claim was untimely filed, nor does he challenge the denial of
   his claim for protection under the CAT. Accordingly, those claims are aban-
   doned. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
          Concerning the withholding of removal, Mohedano asserts that the
   agency is in the process of revising regulations defining the elements of such
   claims. He specifically contends that, because some of the authority relied
   on by the agency pertaining to particular social groups (“PSGs”) has been
   vacated, and regulations are being clarified or changed, a remand is in order.
          But Mohedano has failed to brief the BIA’s determination that he did
   not establish a nexus between the asserted persecution and a protected
   ground; he likewise raises no challenge to the BIA’s determination that he
   failed to establish that the authorities in Mexico are unable or unwilling to
   protect him from the private actors that are the perpetrators of the alleged
   persecution. By not briefing the issues, Mohedano has waived any challenge
   to these dispositive determinations by the BIA. See id. We therefore need
   not address Mohedano’s arguments related to PSGs. See INS v. Bagama-




                                          2
Case: 21-60595     Document: 00516380094          Page: 3   Date Filed: 07/01/2022




                                   No. 21-60595


   sbad, 429 U.S. 24, 25 (1976) (“As a general rule courts and agencies are not
   required to make findings on issues the decision of which is unnecessary to
   the results they reach.”).
          The petition for review is DENIED.




                                        3